 

 

** TNBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

becenber 3. 0@SH Sil Ge-AN2G1-CBD SEGaUGaRA I A-dawF Beal ON/2870S° Pakestvaf 4

 

 

From: Seann Malloy Fax: 18885422921 To: Fax: (763) 898-5467 Page: 7 of 10 12/05/2018 $:55 AM

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
Civil Division

ok

GLORIA PINTO
] Applegrath Court *
Germantown, MD 20876
co
Plaintiff, CASE NO.:
*

¥.

SHOPPERS FOOD WAREHOUSE,

CORP. *
Serve on: *
The Corporation Trust,
Incorporated *
2405 York Road Suite 201
Suite 201 Lutherville *

Timonium, MD 21093

Defendant.

 

COMPLAINT

COMES NOW Plaintiff, Gloria Pinto, by and through her attorneys, Seann P. Malloy and

Malloy Law Offices, LLC, and brings forth this lawsuit, and in support thereof states as follows:
PARTIES

1. Plaintiff is an adult resident of Montgomery County, Maryland.

2. Upon information and belief Defendant Shoppers Food Warehouse Corporation
(hereinafter “Shoppers”) is a private business incorporated in the State of Maryland. Defendant
Shoppers operates and dees business in this jurisdiction.

COUNT I (Negtigence

   

(Gloria Pinto v. Shoppers Food Warehouse Corporation)

3. Paragraphs { — 2 (one through two) are incorporated by reference as if fully restated.

 
 

 

** TNBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

becenber 3. 0@SH Sil Ge-AN2G1-CBD SEGaUGaRA I A-dawF Beal O/ 2878S" Pakeseaf 4

 

 

From: Seann Malloy Fax: 18885422921 To: Fax: (763) 898-5467 Page: & of 10 12/05/2018 $:55 AM

4. On August 3, 2018, Plaintiff was walking inside of the Shoppers store located at
6300 Coventry Way, Clinton Heights, MD 20735. This store is owned and operated by
Defendant Shoppers.

5. As Plaintiff was walking through an aisle of the Defendant’s store, she slipped
and fell on a large accumulation of liquid near a shelf lined with various products. As a result of
this fall Plaintiff sustained significant injuries to her person.

6. At all times material hereto, Plaintiff was an invitee of the Defendant and was
owed duties including but not limited to:

(a) Properly and prudently warning all patrons and invitees of the store that a
potentially unsafe hazard existed at all times material hercto;

{b) Posting and/or providing proper visible notice available to all patrons and
invitees of the store, stating that a potentially unsafe hazard existed at all times material
hereto;

(c) Properly inspecting the area around the potentially unsafe hazard;

(d) Properly maintaining the premises of the store in a safe and prudent manner as
to avoid injuries such as that suffered by Plaintiff,

(ec) Maintaining a safe environment at the store for people foresecably
encountering the hazard;

(f) Hiring competent and capable agents, servants and/or employees who could
properly and prudently maintain the safety of the premises;

(g} Training competent and capable agents, servants and/or employees whe could
properly and prudently maintain the safety of the premises at all times material hereto;

and,

 
 

 

** TNBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

becenber 3. O@SH Sil Ge-AN2E1-CBD SEGaUGaRA I A-dawF Beal OT/2870S° Pakesxaf 4

 

 

From: Seann Malloy Fax: 18885422921 To: Fax: (763) 898-5467 Page: 9 of 10 12/05/2018 $:55 AM

(h) Not creating an unnecessary risk of danger to Plaintiff.

7. The tjuries and damages stated herein were caused by and were the direct and
proximate result of the negligence, willfulness and wanionness of Defendant, generally and in the
following particulars:

(a) In failing to properly and prudently warn all patrons and invitees of the store
that a potentially unsafe hazard existed at all times material hereto;

(b) In failing to post and/or provide proper visible notice available to all patrons and
invitees of the store, stating that a potentially unsafe hazard existed at all times material
hereto;

(c) In failing to properly inspect the area around the potentially unsafe hazard;

(d) In failing to properly maintain the premises of the store in a safe and prudent
Manner as to avoid injuries such as that suffered by Plaintiff:

(e) In failing to maintain a safe environment at the store for people foreseeably
encountering the hazard;

(f) In failing to hire competent and capable agents, servants and/or employees who
could properly and prudently maintain the safety of the premises;

(g) In failing to train competent and capable agents, servants and/or employees who
could properly and prudently maintain the safety of the premises at all times material
hereto; and,

(h) In creating an unnecessary risk of danger to Plaintiff.

8. As a direct and proximate result of the aforesaid negligence, Plaintiff was caused to
fall and sustained injury to all parts of her body, suffered and will suffer great pain of body and

mind, and incurred and will incur medical and out-of-pocket expenses.

 
 

 

** TNBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

becenber 3. 0@SH Sil Ge-AN2E1-CBD SEGaUGaR I A-dawF Beal O/2870S° Pakevtaf 4

 

 

From: Seann Malloy Fax: 18885422921 To: Fax: (763) 898-5467 Page: 10 of 10 12/05/2018 $:55 AM

WHEREFORE, the premises considered, Plaintiff demands judgment against the

Defendant, in a sum in excess of $75,000.00 (SEVENTY FIVE THOUSAND DOLLARS), pre-

judgment and post-judgment interest and costs of this suit.

   
 

  

Respectfully submitted,

SIH}

seat asi fof fg om
Seann P. Malloy, Esq. #:0606
Malloy Law Offices, LLC
7910 Woodmont Avenue, Suite 1250
Bethesda, Maryland 20735

P/ 202-464-0727

F/ 888-607-8691

ors

    

 

 

 
